DETAILED ACTION
	This Office Action is in response to the Response to Election filed on 02/23/2022.
	Applicant’s election without traverse of Species I, which includes claims 1-8 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  
Claim 1 recites the limitation “..wherein generating the private synopsis..” in line 4, which should be changed to “..wherein the generating the private synopsis..”
Claim 3 recites the limitation “..wherein retaining the private synopsis..” which should be changed to “..wherein the retaining the private synopsis..”
Claim 4 recites the limitation “..wherein aggregating the data and the noise..” which should be changed to “..wherein the aggregating the data and the noise..”
Claim 5 recites the limitation “..wherein expunging the data comprises..” which should be changed to “..wherein the expunging the data comprises..”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “..at a lowest level possible...” It is ambiguous as to what this “lowest level possible” is. For the purpose of the expediting prosecution, any level that satisfies the privacy requirements can be interpreted as corresponding to the recited “lowest level possible”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 1 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 1 is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A Prong One Analysis-Yes, claim 1 recites the abstract idea of a Method of organizing human activity. The limitations “receiving data, wherein the data comprises personal information...;” “..generating a private synopsis..;” “generating a report..;” “expunging the data;” and “retaining the private synopsis.” are basically just steps of obtaining data, generating a summary of the data obtained by including additional data to the data obtained, generating a report from the summary, delete the obtained information to ensure data privacy, and keep the summary generated.  These steps are nothing more than adding additional data to personal data received to disguise the personal data and protect the personal data from being recognized. These steps are typically taken by human to hide/mask data. Therefore, these steps correspond to the method of organizing human activity. 
Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 1 is non-statutory. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0109544 A1-hereinafter Chen) and in view of Barday et al. (US 2017/0287031 A1-hereinafter Barday.)
Regarding claim 1, Chen discloses a method comprising: 
receiving data, wherein the data comprises personal information of one or more individuals and is subject to privacy requirements (at least figure 4, [0026][0054], i.e.: operation data collected from each user device is received); 
generating a private synopsis ([0054]-[0056], i.e.: data summary), wherein generating the private synopsis comprises: 
([0055], distortion is added to the data collected); and 
aggregating the data and the noise to create a first summary of the data, wherein the first summary of the data satisfies a differential privacy guarantee ([0054]-[0056], i.e.: combining/aggregating the collected data and the distortion to create first distorted data summary); 
generating a report from the private synopsis, wherein the report is subject to audit requirements and includes a second summary of the first summary (at least [0055] a report regarding difference level between the data summary and a consecutive data summary is generated, the report is subject to a comparison (audit requirements) with a threshold, and if the difference level is within a threshold, then a second distorted summary generated is the same (second summary of the first summary) as the previous distorted summary); and 
retaining the private synopsis ([0055]-[0056], data summary is retained.)  
Chen does not explicitly disclose expunge the data.
However, Barday discloses expunging data (at least figure 8, [0086], data is deleted);
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to incorporate the feature discloses by Barday into the method of Chen to enhance the privacy protection of the method.
 
Regarding claim 2, Chen and Barday disclose the method of claim 1. Chen also discloses the differential privacy guarantee is based on the privacy requirements and (at least [0054]-[0056], the differential privacy is based on requirements to prevent discovery of a user’s participation data or sensor data.)  

Regarding claim 3, Chen and Barday disclose the method of claim 1. Chen also discloses retaining the private synopsis comprises retaining the private synopsis for a first period of time based on the audit requirements (at least [0055]-[0056], data summary is retained for a period of time based on when the difference level is generated and compared.)  

Regarding claim 4, Chen and Barday disclose the method of claim 1.  Chen also discloses aggregating the data and the noise to create the first summary of the data comprises aggregating the data and the noise at a lowest level possible to satisfy the privacy requirements (at least 0054[-[0056][0079]-[0086], data is combined with noise/distorted to ensure privacy of the participants.)  
Regarding claim 5, Chen and Barday disclose the method of claim 1. Barday also discloses expunging the data comprises expunging the data after a period of time based on a privacy requirements (at least [0086], deleting/expunging the data after a pre-determined period of time.)  

Regarding claim 6, Chen and Barday disclose the method of claim 1. Chen also discloses the data includes telemetry data generated by one or more computing devices ([0054], data generated by user devices.)  
Regarding claim 7, Chen and Barday disclose the method of claim 1. Barday also discloses the data includes financial data ([0075], financial/billing information.)  

Regarding claim 8, Chen and Barday disclose the method of claim 1. Chen and Barday also disclose the privacy requirements include obligations imposed by laws, regulations, and service agreements (Chen-[0026]-[0028], privacy agreement imposed by service agreement; Barday-[0004][0006][0007][0040] [0062][0102], privacy requirements imposed by laws and regulations.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHY ANH T VU/Primary Examiner, Art Unit 2438